Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/16/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2011/0140119 A1) in view of Araki (US 6,831,340 B2).

Regarding independent claim 1: Oh teaches (e.g., Figs. 2-5E, [(0025]-[0028] and [0065]: FIGS. 5A through 5E are cross-sectional views illustrating a method of manufacturing the organic light-emitting display device 10 of FIG. 2; same embodiment) a semiconductor device comprising: 
a first substrate ([0035]: 100) having a first surface (top surface);
a second substrate ([0035]) having a second surface (bottom surface), 
a part of the second surface being bonded to a part of the first surface of the first substrate with atmospheric pressure plasma activation ([0035]: a part of the second/bottom surface of substrate 300 is bonded to a part of the first surface/top surface of the first substrate 100 through a sealing material);
an oxide film ([0040]: 420 is SiO.sub.2 that is silicon oxide) disposed on the first surface of the first substrate; and 
a protection film ([0041], [0043] and [0048]-[0049]: getter layer 430 is protection layer that protects the underlying device 200 from moisture) layered on a surface of the oxide film opposite to the first substrate ([0041]). 
Oh does not expressly teach that the protection film having a thickness such that a total thickness of the protection film and the oxide film allows a withstand voltage over an electric charge amount of the first substrate, 
wherein the protection film is an insulation film, and includes a silicon nitride film, and wherein a thickness of the protection film is in a range from 4 nanometers to 10 nanometers.
However, it would have been obvious because all the claimed elements (protection film, oxide film and substrate) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the filling date of this application. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "Ifa technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Moreover, Applicant is reminded that where the claimed invention and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977), see MPEP 2112.01.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time of the filing date to make the thickness of the protection film have a thickness such that a total thickness of the protection film and the oxide film allows a withstand voltage over an electric charge amount of the first substrate, so as to avoid device damage and thus improve device reliability.
Araki teaches (e.g., Figs. 1A-1C) a semiconductor device comprising a protection film (Col. 5, Lines 31-67: 4),
wherein the protection film is an insulation film, and includes a silicon nitride film (Col. 5, Lines 31-67: 4), and wherein a thickness of the protection film is in a range from 4 nanometers to 10 nanometers (Col. 7, Lines 13-23: SiN film 4 as a protection film; for an SiN film the film-thickness is required to be at least about 3 nm). 
Araki teaches an overlapping range. 
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003). 
It would have been obvious to one of ordinary skilled in the art at the time of the filing date to include in the device of Oh, the protection film being an insulation film, including a silicon nitride film, and wherein a thickness of the protection film is in a range from 4 nanometers to 10 nanometers, as taught by Araki, for the benefit of optimizing the thickness of the protection layer, while providing a sufficient moisture-proof property to the protection layer.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2011/0140119 A1) in view of Araki (US 6,831,340 B2) as applied above and further in view of Le Neel et al. (US 2010/0140724 A1).

Regarding claim 6: Oh and Araki teach the claim limitation of the semiconductor device according to claim 1, on which this claim depends.
Oh does not teach that the protection film is a polysilicon film.
Le Neel teaches (e.g., Fig. 1, [0022]) a semiconductor device comprising a protection film ([0028]: 50), 
wherein the protection film is a polysilicon film ([0028]: the protection film 50 is a polysilicon protection film).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Oh as modified by Araki, the protection film being a polysilicon film, as taught by Le Neel. 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Oh, the protection film being a polysilicon, as polysilicon is a known material used for its suitability as a protection film. 
Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Applicant is reminded that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 
"Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). See MPEP 2144.07. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Caplet et al. (US 2012/0328779 A1) in view of Oh et al. (US 2011/0140119 A1).
Regarding independent claim 13: Caplet teaches (e.g., Figs. 1A-1B) a semiconductor device comprising: 
a first substrate ([0060]: 108) having a first surface (top surface);
a second substrate ([0066]: 114) having a second surface (bottom surface), a part of the second surface being closely in contact with a part of the first surface of the first substrate (part of bottom substrate 114 is in contact with a
 part of the top surface of the first substrate 108) with atmospheric pressure plasma activation (note that a "product claim” is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Fitzgerald, 205 USPQ 594, 596 (CCPA); In re Marosi et al., 218 USPQ 289 (CAFC); and most recently, In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) all of which make it clear that it is the final product per se which must be determined in a "product claim’, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product. See MPEP § 21193). Caplet does not expressly teach the device further comprises 
an oxide film disposed on the first surface of the first substrate; and a protection film layered on a surface of the oxide film opposite to the first substrate, 
the protection film having a thickness such that a total thickness of the protection film and the oxide film allows a withstand voltage over an electric charge amount of the first substrate
Oh teaches (e.g., Figs. 2-5E, [0025]-[0028] and [0065]: FIGS. 5A through 5E are cross-sectional views illustrating a method of manufacturing the organic light-emitting display device 10 of FIG. 2; same embodiment) a semiconductor device comprising a first substrate ([0035]: 100) having a first surface (top surface); Oh further teaches
an oxide film ([0040]: 420 is SiO.sub.2 that is silicon oxide) disposed on the first surface of the first substrate ([0035]: top surface of first substrate 100); and a protection film ([0041], [0043] and [0048]-[0049]: getter layer 430 is a protection layer that protects the underlying device 200 from moisture) layered on a surface of the oxide film opposite to the first substrate ([0041)).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Caplet, the oxide film disposed on the first surface of the first substrate; and a protection film layered on a surface of the oxide film opposite to the first substrate, as taught by Oh, for the benefit of sealing and protecting the device from water and other contamination and possible corrosion, an thus improve the device reliability.

Caplet as modified by Oh does not expressly teach that the protection film has a thickness such that a total thickness of the protection film and the oxide film allows a withstand voltage over an electric charge amount of the first substrate,

wherein the protection film is an insulation film, and includes a silicon nitride film, and wherein a thickness of the protection film is in a range from 4 nanometers to 10 nanometers.

However, it would have been obvious because all the claimed elements (protection film, oxide film and substrate) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the filling date of this application. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "Ifa
technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Moreover, Applicant is reminded that where the claimed invention and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977), see MPEP 2112.01.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time of the filing date to make the thickness of the protection film have a thickness such that a total thickness of the protection film and the oxide film allows a withstand voltage over an electric charge amount of the first substrate, so as to avoid device damage and thus improve device reliability.

Araki teaches (e.g., Figs. 1A-1C) a semiconductor device comprising a protection film (Col. 5, Lines 31-67: 4),

wherein the protection film is an insulation film, and includes a silicon nitride film (Col. 5, Lines 31-67: 4), and wherein a thickness of the protection film is in a range from 4 nanometers to 10 nanometers (Col. 7, Lines 13-23: SiN film 4 as a protection film; for an SiN film the film-thickness is required to be at least about 3 nm).

Araki teaches an overlapping range.

Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such
that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).

It would have been obvious to one of ordinary skilled in the art at the time of the filing date to include in the device of Oh, the protection film being an insulation film, including a silicon nitride film, and wherein a thickness of the protection film is in a range from 4 nanometers to 10 nanometers, as taught by Araki, for the benefit of optimizing the thickness of the protection layer, while providing a sufficient moisture-proof property to the protection layer.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Baillin et al. (US 2011/0079425 A1).
Regarding independent claim 1: Baillin teaches (e.g., Fig. 3) a semiconductor device comprising: 
a first substrate ([0043] and [0046]: 102) having a first surface ([0046]: bottom surface in the cavity 114); 
a second substrate ([0046]: 110) having a second surface (top surface),
a part of the second surface being bonded to a part of the first surface of the first substrate ([0046]: part of second surface of second substrate 110 in contact with sealing material 112, which used as bonding material, is bonded to a part of bottom surface of first material 102) with atmospheric pressure plasma activation (in a product claim the method does not differentiate the claimed invention form the prior art of record). 
Applicant is reminded that in a "product claimed by the process of making" is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); 
In re Fitzgerald, 205 USPQ 594, 596 (CCPA); In re Marosi et al., 218 USPQ 289 (CAFC); and most recently, In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) all of which make it clear that it is the final product per se which must be determined in a "product claimed by the process of making" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not. Note that Applicant has burden of proof in such cases as the above case law makes clear; see MPEP § 2113. 
an oxide film ([0015] and [0018]-[0019], [0032], [0044]-[0045]: first oxidation process produce a titanium oxide, TiO.sub.2, which is an oxide film) disposed on the first surface of the first substrate; and 
a protection film ([0015] and [0018]-[0019], [0032], [0044]-[0045]: the second process is a nitride process, which provide a protection layer 106 includes titanium nitride, TiN ; this meets the claim limitation requirement) layered on a surface of the oxide film opposite to the first substrate (TiN protection layer 106 layered on the surface of the oxide layer), 
the protection film having a thickness such that a total thickness of the protection film and the oxide film allows a withstand voltage over an electric charge amount of the first substrate ([0015], [0018]-[0019], [0032] and [0044]-[0045]: absent any materially different structure, the thickness of the protection layer 106; as stated: the resulting protective layer has a thickness of between approximately one and a few nanometers, for example less than approximately 10 nm),
 wherein the protection film is an electrically conductive film ([0015], [0018]-[0019], [0032] and [0044]-[0045]: TiN of protection layer 106 is an electrically conductive layer), and 
wherein a thickness of the protection film is in a range from 1 nm and a few nanometers, and for example less than approximately 10 .mu.m ([0044]-[0045]).  
Baillin teaches an overlapping range with respect to a thickness of the protection film being in a range from 1 nanometer to 10 nanometers.
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).

Regarding claim 6: Baillin teaches the claim limitation of the semiconductor device according to claim 1, on which this claim depends,
Baillin does not expressly teach that the protection film is a polysilicon film.
Le Neel teaches (e.g., Fig. 1, [0022]) a semiconductor device comprising a protection film ([0028]: 50), 
wherein the protection film is a polysilicon film ([0028]: the protection film 50 is a polysilicon protection film).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Baillin, the protection film being a polysilicon film, as taught by Le Neel. 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Baillin, the protection film being a polysilicon, as polysilicon is a known material used for its suitability as a protection film. 
Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Applicant is reminded that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 
"Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). See MPEP 2144.07. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Baillin et al. (US 2011/0079425 A1).
Regarding independent claim 13: Baillin teaches (e.g., Fig. 3) a semiconductor device comprising:
a first substrate ([0043] and [0046]: 102) having a first surface ([0046]: bottom surface in the cavity 114); 
a second substrate ([0046]: 110) having a second surface (top surface), 
a part of the second surface being in contact with a part of the first surface of the first substrate ([0046]: part of second surface of second substrate 110 in contact with sealing material 112, which used as bonding material, is bonded to a part of bottom surface of first material 102) with atmospheric pressure plasma activation (in a product claim the method does not differentiate the claimed invention form the prior art of record). 
Applicant is reminded that in a "product claimed by the process of making" is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); 
In re Fitzgerald, 205 USPQ 594, 596 (CCPA); In re Marosi et al., 218 USPQ 289 (CAFC); and most recently, In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) all of which make it clear that it is the final product per se which must be determined in a "product claimed by the process of making" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not. Note that Applicant has burden of proof in such cases as the above case law makes clear; see MPEP § 2113. 
an oxide film ([0015] and [0018]-[0019], [0032], [0044]-[0045]: first oxidation process produce a titanium oxide, TiO.sub.2, which is an oxide film) disposed on the first surface of the first substrate (bottom surface of first substrate 102); and 
a protection film ([0015] and [0018]-[0019], [0032], [0044]-[0045]: the second process is a nitride process, which provide a protection layer 106 includes titanium nitride, TiN ; this meets the claim limitation requirement) layered on a surface of the oxide film opposite to the first substrate (TiN protection layer 106 layered on the surface of the oxide layer), 
the protection film having a thickness such that a total thickness of the protection film and the oxide film allows a withstand voltage over an electric charge amount of the first substrate ([0015] and [0018]-[0019], [0032], [0044]), and wherein a thickness of the protection film is in a range from 1 nm and a few nanometers, and for example less than approximately 10 .mu.m ([0044]-[0045]), 
wherein the protection film is an electrically conductive film ([0015], [0018]-[0019], [0032] and [0044]-[0045]: TiN of protection layer 106 is an electrically conductive layer), and 
wherein a thickness of the protection film is in a range from 1 nm and a few nanometers, and for example less than approximately 10 .mu.m ([0044]-[0045]).  
Baillin teaches an overlapping range with respect to a thickness of the protection film being in a range from 1 nanometer to 10 nanometers.
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).
Baillin does not expressly teach a part of the second surface being closely contact with a part of the first surface of the first substrate.
Caplet teaches (e.g., Figs. 1A-1B) a semiconductor device comprising a first substrate ([0066] and [0084]: 114) having a second surface (top surface), a second substrate ([0060] and [0062]: 108) having a first surface (bottom surface); 
Caplet further teaches that a part of the second surface being closely in contact with a part of the first surface of the first substrate ([0060], [0062] and [0066]: part of top surface of second surface of second substrate 108 is closely in contact with a part of the bottom surface of the first substrate 114).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filling date, to include in the method of Baillin, the method comprising forming a part of the second surface the second substrate to be closely in contact with a part of the first surface of the first substrate, as taught by Caplet, for the benefit of enhancing the vacuum environment inside the cavity by voiding possible leakage that can be introduced by employing a greater number of composite or dissimilar materials bonded together, and thus reducing contamination of the device.
Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Response to Arguments
Applicant’s arguments with respect to claim(s) 03/17/2022 have been considered but are moot because the new ground of rejection does not rely solely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument or for new limitations added.
	It is not that the polysilicon protection layer has not be layered on the oxide layer formed on the diaphragm of a MEMS device; which would have been sufficient to overcome the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826